Citation Nr: 0415553	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-16 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether the appellant has legal entitlement to accrued 
benefits.  

2.  Basic eligibility for Department of Veterans Affairs (VA) 
non-service connected pension benefits.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from in the Philippine Army 
from September 1941 to April 1942, was a Prisoner of War of 
the Japanese Government from April 1942 to July 1942, and 
served from May 1945 to December 1945.  

This appeal arises from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Republic of the Philippines which denied service 
connection for the cause of the veteran's death, entitlement 
to death pension and accrued benefits.  

In a September 2003 rating decision the RO granted service 
connection for the cause of the veteran's death.  That 
decision has resulted in there being no case or controversy 
as to that issue.  Therefore, it is moot.  Aronson v. Brown, 
7 Vet. App. 153, 155 (1994).  For that reason the issues 
currently on appeal are limited to those listed on the title 
page.  


FINDINGS OF FACT

1.  The veteran did not have a pending claim for VA benefits 
at the time of his death and the appellant did not file a 
claim for accrued benefits within one year of the date of his 
death.  

2.  The veteran's service has been verified by the service 
department as being with the Philippine Army from September 
1941 to July 1942, and from May 1945 to December 1945.  The 
veteran was detained as a Prisoner of War from April 1942 to 
July 1942.  


CONCLUSION OF LAW

1.  The appellant's claim for entitlement to accrued benefits 
is without legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2003).  

2.  The veteran did not have recognized active military 
service for purposes of eligibility for VA non-service 
connected pension benefits.  38 U.S.C.A. §§ 101, 107 (West 
2002); 38 C.F.R. §§ 3.1, 3.3, 3.7, 3.40, 3.203 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

The appellant was informed of the passage of the VCAA by the 
RO in a June 2002 letter.  In the context of the law that 
applies to both issues on appeal, there is no indication in 
the record that there is any evidence that could substantiate 
the claims that has not been obtained.  The appellant has had 
an opportunity to respond with additional evidence or 
argument on this ground for denying her claims.  She has 
neither come forward with appropriate evidence nor is there 
any reasonable possibility that such evidence exists.  

Moreover, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (codified as amended at 38 
C.F.R § 3.159(d)).  The RO took appropriate steps in 
adjudicating the appellant's claims and no other development 
is warranted because the law, and not the evidence, is 
dispositive in this case.  VA is not required to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(2) (West 2002).  Therefore, any 
deficiency in notice to the appellant as to the duty to 
assist, including the respective responsibilities of the 
parties for securing evidence, is harmless, non-prejudicial 
error.  See also, Valiao v. Principi, 17 Vet. App. 229 
(2003). 

The Board further notes that, in Dela Cruz v. Principi, 
15 Vet. App. 143 (2001), the United States Court of Appeals 
for Veterans Claims held that the enactment of the VCAA does 
not affect matters on appeal when the question is one limited 
to statutory interpretation (apparently this means purely 
legal questions).  See also Manning v. Principi, 16 Vet. App. 
534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).  
As the issues addressed in this decision are limited to ones 
of legal entitlement the VCAA does not apply.  Any error in 
the sequence of events is not shown to have any effect on 
this case or to cause injury to the claimant.  As such, the 
Board concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  The 
enactment of the VCAA has no material effect on adjudication 
of the claims currently before the Board.  The law, not the 
evidence, controls the outcome of this appeal (see Sabonis v. 
Brown, 6 Vet. App. 426 (1994)).  

In light of all of these considerations, the Board finds that 
it is not prejudicial to the claimant to proceed to 
adjudicate the claims on the current record.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Factual Background.  In September 1959 the RO received 
verification of the veteran's dates of service from the 
service department.  He served in the Philippine Army from 
September 1941 to April 1942, was a Prisoner of War from 
April 1942 to July 1942, and served from May 1945 to December 
1945.  

During his lifetime the veteran filed several claims for VA 
benefits.  His initial claim was denied in September 1969.  
The veteran was notified his claim was denied by the RO by 
letter in September 1969.  The veteran did not file a notice 
of disagreement with that decision of the RO.  The RO 
reopened and denied his claims in August 1971.  The veteran 
was notified by the RO in a letter dated in September 1971 
that his claims were denied.  The veteran did not file a 
notice of disagreement with that determination.  In March 
1973, May 1973, and June 1973, the RO informed the veteran 
that his claims for service connection could not be reopened 
as he had not submitted new and material evidence.  The 
veteran did not file a notice of disagreement with those 
decisions of the RO.  In November 1977 the veteran wrote the 
RO and indicated he had not received notice of any actions 
taken by the RO regarding his claims for service connection.  
In December 1977 the RO again wrote the veteran and explained 
that his claims had been denied.  In a March 1987 rating 
decision the RO denied the veteran's claim for service 
connection for degenerative joint disease.  The RO wrote the 
veteran a letter in March 1987 and explained to him that his 
claim for service connection for degenerative joint disease 
had been denied.  The veteran did not file a notice of 
disagreement with that rating decision.  

The next entries in the claims folder were received in June 
2002.  They included the appellant's Application for 
Dependency and Indemnity Compensation, Death Benefits By a 
Surviving Spouse and supporting documents.  In support of her 
claim the appellant submitted copies of the veteran's service 
personnel records and records from the Philippine Army.  She 
also submitted a certified copy of the veteran's Certificate 
of Death.  It indicated he died on March [redacted], 1996.  

Relevant Laws and Regulations.  Except as provided in 
§§ 3.1001 and 3.1008, where death occurred on or after 
December 1, 1962, periodic monetary benefits (other than 
insurance and service members' indemnity) authorized under 
laws administered by VA, to which a payee was entitled at his 
death under existing ratings or decision, or those based on 
evidence in the file at date of death, and due and unpaid for 
a period not to exceed 2 years prior to the last date of 
entitlement as provided in 38 C.F.R. § 3.500(g) will, upon 
the death of such person, be paid as follows: (1) Upon the 
death of the veteran to the living person first listed as 
follows:(i) His or her spouse; (ii) His or her children (in 
equal shares); (iii) His or her dependent parents (in equal 
shares) or the surviving parent.  (2) Upon the death of a 
surviving spouse or remarried surviving spouse, to the 
veteran's children.  (3) Upon the death of a child, to the 
surviving children of the veteran entitled to death pension, 
compensation, or dependency and indemnity compensation.  (4) 
In all other cases, only so much of the accrued benefit may 
be paid as may be necessary to reimburse the person who bore 
the expense of last sickness or burial.  38 C.F.R. § 3.1000 
(2003).  

Applications for accrued benefits must be filed within one 
year after the date of death.  If a claimant's application is 
incomplete at the time it is originally submitted, the 
Secretary shall notify the claimant of the evidence necessary 
to complete the application.  If such evidence is not 
received within one year from the date of such notification, 
no accrued benefits may be paid.  38 U.S.C.A. § 5121(c) (West 
2002); 38 C.F.R. § 3.1000 (2003).  

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2003).  
As a predicate requirement for a grant of VA benefits, a 
claimant must establish that the individual upon whose 
service benefits are sought is a "veteran."  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  See Selley v. 
Brown, 6 Vet. App. 196, 198 (1994).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.7, 3.40 
(2003).  Service in the Philippine Scouts (except that 
described in paragraph (b) of this section) is included for 
pension, compensation, dependency and indemnity compensation 
an burial allowance.  38 C.F.R. § 3.40(a)(2003).  

Service of persons enlisted under section 14, Pub. L. 190, 
79th Congress (Act of October 6, 1945) is included for 
compensation and dependency and indemnity compensation.  All 
enlistments and reenlistments of Philippine Scouts in the 
Regular Army between October 6, 1945, and June 30, 1947, 
inclusive were made under the provisions of Pub. L. 190 as it 
constituted the sole authority for such enlistments, during 
that period.  38 C.F.R. § 3.40(b),(c),(d) (2003).  

Service must be certified as qualifying by appropriate 
military authority.  38 C.F.R. § 3.203 (2003).  

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West,11 Vet. 
App. 80, 82 (1998) [observing that if there is reason to 
believe that information provided to service department was 
erroneous (e.g., misspelled name), VA may be required to 
resubmit request for information to service department].

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  VA does not have the 
authority to alter the findings of the service department.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

Analysis.  

Accrued Benefits

The appellant's claim must be denied as she did not file a 
claim for accrued benefits within one year of the date of the 
veteran's death.  The facts are not in dispute.  The veteran 
died on March [redacted], 1996, and the appellant's claim was 
received in June 2002, more than one year after his death.  
There are no communications in the claims folder dated 
between March 1987 and June 2002.  

As the appellant's claim for accrued benefits was not 
received during the one year period following the veteran's 
death, the claim is without legal merit.  The appellant has 
no legal entitlement to accrued benefits.  38 U.S.C.A. 
§ 5121(c)(West 2002); 38 C.F.R. § 3.1000 (2003).  

In addition, the veteran did not have any claims pending at 
the time of his death.  The appellant's claim for accrued 
benefits is "derivative of" the claims of the veteran and, by 
statute, the appellant takes the veteran's claims as they 
stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed. Cir. 1996).  

In Taylor v. West, 11 Vet. App. 206  (1998) the Court noted 
that the word "pending" may be defined as follows: "Begun, 
but not yet completed; during; before the conclusion of; . . 
. in process of settlement or adjustment. . . . Thus, an 
action or suit is 'pending' from its inception until the 
rendition of final judgment."  BLACK'S LAW DICTIONARY 1134 
(6th ed. 1990).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has interpreted 38 U.S.C.A. §§ 5101 
and 5121.  The Federal Circuit concluded that, in order for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  38 U.S.C.A. § 5101(a) is a 
clause of general applicability and mandates that a claim 
must be filed in order for any type of benefit to accrue or 
be paid, and that 38 U.S.C.A. § 5121(a) refers to a 
particular species of benefit, accrued benefits, and governs 
the hierarchy of eligibility for such benefits upon the death 
of the veteran.  This latter section explains that accrued 
benefits are only those "to which an individual was entitled 
at death under existing ratings and decisions, or those based 
on evidence in the file at date of death . . . and due and 
unpaid."  The "individual," at least in this case, is the 
veteran himself.  Jones v. West, 136 F.3d 1296, 1299 (Fed, 
Cir. 1998), cert. denied, 525 U.S. 834 (1998).  

Although the veteran filed numerous claims for service 
connection during his lifetime they were adjudicated by the 
RO and the veteran was notified his claims were denied.  The 
veteran did not file a notice of disagreement with the RO's 
decisions denying his claims.  Those decisions became final.  
38 C.F.R. §§ 3.104, 20.1103 (2003).  

As the veteran had no pending claims on the date of his 
death, no entitlement to benefits which were due and unpaid, 
and the appellant's claim for accrued benefits was not 
received during the one year period following the veteran's 
death, the claim is without legal merit.  That is, the law, 
not the evidence, determines the outcome of this case.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  As a matter of 
law, the claim for entitlement to accrued benefits must be 
denied.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000 (2003).  



Basic Eligibility for Non-Service Connected Pension

In order to qualify for VA benefits, a claimant must 
demonstrate that she or the veteran in whose name she seeks 
benefits had basic eligibility for the benefits claimed.  The 
laws and regulations restrict pension benefits to certain 
Philippine veterans.  38 U.S.C.A. § 107 (West 2002).  Pension 
benefits are provided by statute to regular Philippine Scouts 
who enlisted prior to October 6, 1945.  Veterans with service 
only in the Commonwealth Army of the Philippines or 
Guerrillas are not eligible for VA pension.  38 C.F.R. 
§§ 3.7, 3.40 (2003).  

In this case the service department has verified the veteran 
had service with the regular Philippine Army.  38 C.F.R. 
§ 3.203 (2003).  The findings of the service department are 
binding on VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997).  

The appellant has not presented any evidence which would 
support a conclusion the veteran had other verified service, 
which would be qualifying service for non-service connected 
pension benefits.  For that reason the appellant lacks legal 
entitlement to pension benefits.  

In summary, the pertinent facts in this case are not in 
dispute and the law is dispositive.  The appellant's claims 
must be denied because they are without legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  








ORDER

The appeal of the claim for legal entitlement to accrued VA 
benefits is denied.

The claim of entitlement to basic eligibility for VA benefits 
is denied.



	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



